DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive, as the method is technically no longer claimed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Absorbing Sound insulation Motor Trim Element.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the claim recites “prepare by the method for producing…” This creates an issue of antecedent basis which renders the claims indefinite. The claim recites “the second foam” without “a second foam.” This creates an issue of antecedent basis which renders the claims indefinite. The claim recites uses “a non-woven fabric” and “non-woven fabric layer” interchangeably, which creates an issue of antecedent basis. The claim uses “first foam layer” and “first foam” interchangeably, which creates an issue of antecedent basis. The claim uses “second foam layer” and “second foam” interchangeably, which creates an issue of antecedent basis. The claim recites “first foam the top surface of the second foam.” This creates an issue of antecedent basis which renders the claim indefinite.
Claim 6 is rejected, due to its dependency on Claim 4.
Claims 4 and 6 are interpreted below, to overcome the §112 issues.
Examiner’s Suggested Amendment
The following is Examiner’s suggested amendment correct the §112 issues.
4. An absorbing sound insulation motor vehicle trim element comprising
	a four-layer structure of a first foam layer, a second foam layer, a non-woven foam layer, and a non-woven fabric layer;
	wherein the absorbing sound insulation motor vehicle trim element is formed through a process comprising the following steps;
providing the non-woven fabric layer having the thickness d;
compressing the non-woven fabric layer to a compressed thickness d’;
foaming the second foam layer on a top surface of the compressed non-woven fabric layer by means of a first shaping foam half mold, wherein the second foam layer will diffuse into the non-woven fabric layer at least partially to form an intermediate layer with increased density, wherein the intermediate layer consist of a partial thickness of non-woven fabric layer and second foam layer;
foaming the first foam layer on a top surface of the second foam layer remote from the non-woven fabric layer;
wherein the first foam layer has a density of 40 to 60 g/l, a loss factor of 0.15 to 0.26, and a modulus of elasticity of 45 to 180 kN/m2;
wherein the second foam layer has a density of 40 to 90 g/l, a loss factor from 0.15 to 0.26, and a modulus of elasticity of 20 to 300 kN/m2;
wherein the first and second foam layers have different densities, loss factors and/or modulus of elasticity;
wherein the first and second foam layers are loaded with CO2;
wherein the top surface of the first foam layer and/or the top surface of the second foam layer has a rib structure, wherein the rib structure provides sound insulation at a boundary between the first foam and second foam layers;
wherein the non-woven fabric layer consist of PET fibers and bicomponent fibers, where the proportion of the bicomponent fibers in non-woven layer is 10% by weight.

	6. The absorbing sound insulation motor vehicle trim element according to claim 4, 
characterized in that the non-woven fabric layer has a mass per unit area of 800 g/m2, or a mass per unit area within a range of from 400 g/to 1800 g/m2, or a mass per unit area within a range of from 600 g/m2 to 1200 g/m2; 
and/or the intermediate layer has a mass per unit area of 500 g/m2, or a mass per unit area within a range of from 300 to 1500 g/m2, or a mass per unit area within a range of from 350 g/m2 to 800 g/m2.
Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781